Name: 95/286/EC: Commission Decision of 17 July 1995 modifying Commission Decision 94/827/EC of 20 December 1994 on the allocation of quantities of controlled substances allowed for essential uses for 1995, under Council Regulation (EC) No 3093/94 on substances that deplete the ozone layer
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  legal form of organisations;  international trade;  environmental policy;  chemistry
 Date Published: 1995-08-01

 Avis juridique important|31995D028695/286/EC: Commission Decision of 17 July 1995 modifying Commission Decision 94/827/EC of 20 December 1994 on the allocation of quantities of controlled substances allowed for essential uses for 1995, under Council Regulation (EC) No 3093/94 on substances that deplete the ozone layer Official Journal L 181 , 01/08/1995 P. 0035 - 0039COMMISSION DECISION of 17 July 1995 modifying Commission Decision 94/827/EC of 20 December 1994 on the allocation of quantities of controlled substances allowed for essential uses for 1995, under Council Regulation (EC) No 3093/94 on substances that deplete the ozone layer (95/286/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES;Having regard to the Treaty establishing the European Community, especially Article 130s,Having regard to the Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1),Having regard to the enlargement of the European Community with the three new Member States of Austria, Finland and Sweden,Whereas quantities of controlled substances allowed for essential uses in Austria, Finland and Sweden for 1995 need to be allocated;Whereas those essential uses have to be decided for chlorofluorocarbons, as per Articles 3 (1) and 4 (1), fully halogenated chlorofluorocarbons, as per Articles 3 (2) and 4 (2), halons as per Articles 3 (3) and 4 (3), carbon tetrachloride, as per Articles 3 (4) and 4 (4), as well as Article 7 (4) of Regulation (EC) No 3093/94;Whereas the Commission has published Decision 94/827/EC (2) on the allocation of quantities of controlled substances allowed for essential uses in the Community in 1995 for the then 12 Member States of the European Union for 1995;Whereas a limited number of corrections which have been approved by the Article 16 Committee of Regulation (EC) No 3093/94, have to be made to Decision 94/827/EC;Whereas the Technology and Economic Assessment Panel (TEAP) of UNEP recommends a general blanket exemption for essential uses for laboratory purposes, this Decision contains a reserve quantity of controlled substances for this purpose to meet the potential demands of all users of controlled substances in laboratories;Whereas in order to meet the essential laboratory uses in the Community, the Commission has identified those distributors who may additionally to those figuring in Decision 94/827/EC, supply the controlled substances for this purpose;Whereas three companies should not figure in Annex 4 of the abovementioned Commission Decision since they are not distributors of laboratory chemicals;Whereas Article 16 of Regulation (EC) No 3093/94 sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 16 of the abovementioned Regulation,HAS ADOPTED THIS DECISION:Article 1 The present Decision modifies Decision 94/827/EC in light of the enlargement of the Union with the three new Member States Austria, Finland and Sweden, and in view of a limited number of necessary corrections.Article 2 Those companies who may additionally to those presented in Decision 94/827/EC, take advantage of those essential uses for their own account in 1995 are presented in Annex 2. The additional allocation of quantities of chlorofluorcarbons 11, 12, 113, 114 and 115 (the total additional quantity allocated being 86,9 tonnes), other fully halogenated chlorofluorocarbons (the total additional quantity allocated being 0/tonnes), halons (the total additional quantity allocated being 0/tonnes) and carbon tetrachloride (the total additional quantity allocated being 20,2 tonnes) during the period 1 January to 31 December 1995 shall be as indicated in the Annex 3 (3) hereto.Article 3 Those companies who may, additionally to those presented in Annex 4 of Decision 94/827/EC, take advantage of the essential uses exemption for the use of controlled substances as laboratory uses in the Community in 1995, are presented in Annex 4.The quantity of chlorofluorocarbons allowed for essential use in laboratories will be increased by 24 tonnes and the quantity of carbon tetrachloride allowed for essential use in laboratories will be increased by 25 tonnesArticle 4 The following companies should be deleted from Annex 4 of Decision 94/827/EC since they cannot be qualified as distributors of laboratory chemicals: 'Miramed`, 'Fiat Avio Spa` and 'Studio Chiono SRL`.Article 5 1. This Decision is addressed to the companies listed in Annex 1.2. This Decision shall apply from 1 January 1995 to 31 December 1995.Done at Brussels, 17 July 1995.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 333, 22. 12. 1994, p. 1.(2) OJ No L 350, 31. 12. 1994, p. 126.(3) Annex 3 is not published because it contains commercially sensitive information.ANEXO 1 - BILAG 1 - ANHANG 1 - Ã Ã Ã Ã Ã Ã Ã Ã Ã  1 - ANNEX 1 - ANNEXE 1 - ALLEGATO 1 - BIJLAGE 1 - ANEXO 1 - LIITE 1 - BILAGA 1 Chemie Linz GesmbHSt. PeterstraÃ e 25A-4021 LinzDipl. Ing. Fritz GattMÃ ¼llerstraÃ e 10A-6010 InnsbruckHafslund Nicomed PharmaDr. H. K. VorreitherSt. Peter-StraÃ e 25A-4020 LinzJaba FarmaceuticaApartado 165AbrunheiraP-2710 SintraKebo Lab OyPia SeleniusS-163 94 SpÃ ¥ngaLactanZinzndorfgasse 12A-8011 GrazLeiras OyLasse VuorinenPL 415FIN-20101 TurkuMerck GesmbHZimbagasse 5A-1147 WienMerck (D)Frankfurter StraÃ e 250D-64293 DarmstadtKebo Lab OyIlkka SirÃ ©nNiittyrinne 7FIN-02270 EspooOrion-FarmosPasi SalokangasOrionintie 1PL 65FIN-02101 EspooOy FF-Chemicals AbJuha NiskalaFIN-91200 Yli-IiRiedel-de HaÃ «nDr. H. GattnerAktiengesellschaftPostfach 100262D-30918 SeelzeTamro CorporationSakari BomanPL 11 (Rajatorpantie 41B)FIN-01641 VantaaYa-Kemia LtdTimo PostiKalliolanrinne 6FIN-00510 HelsinkiW. J. Rohrbeck's Nachf.Wehrgasse 18A-1052 WienW. Neuber's EnkelLinke Wienzeile 152A-1060 WienANNEX 2 >START OF GRAPHIC>A. MEDICAL USESProduction of metered dose inhalers (MDIs) for the treatment of asthma and other chronic obstructive pulmonary diseases CFC 11, CFC 12, CFC 113, CFC 114, CFC 115. Company Hafslund Nycomed Pharma (A) Jaba Farmaceutica (P) Leiras (FIN) Orion-Farmos (FIN) C. LABORATORY USESC.1. CFC's: Company W. Neuber's Enkel (A) Merck GesmbH (A) Lactan (A) Chemie Linz GesmbH (A) Dipl. Ing. Fritz Gatt (A) W. J. Rohrbeck's Nachf. (A) Merck (D) on behalf of Kebo Lab (S) Kebo Lab Oy (FIN) Oy FF-Chemicals Ab (FIN) Tamro Corporation (FIN) C.2. Carbon tetrachloride (CCl4): Company W. Neuber's Enkel (A) Merck GesmbH (A) Lactan (A) Chemie Linz GesmbH (A) Dipl. Ing. Fritz Gatt (A) W. J. Rohrbeck's Nachf. (A) Merck (D) on behalf of Kebo Lab (S) Kebo Lab Oy (FIN) Oy FF-Chemicals Ab (FIN) Riedel (D) Tamro Corporation (FIN) Ya-Kemia Ltd (FIN) Additional (1) quantity for laboratory uses:- CFCs: 24 tonnes- Carbon Tetrachloride: 25 tonnes(1) To Commission Decision 94/563/EC (OJ No L 215, of 20. 8. 1994, p. 21).>END OF GRAPHIC>ANEXO 4 - BILAG 4 - ANHANG 4 - Ã Ã Ã Ã Ã Ã Ã Ã Ã  4 - ANNEX 4 - ANNEXE 4 - ALLEGATO 4 - BIJLAGE 4 - ANEXO 4 - LIITE 4 - BILAGA 4 Chemie Linz GesmbHSt. PeterstraÃ e 25A-4021 LinzDipl. Ing. Fritz GattMÃ ¼llerstraÃ e 10A-6010 InnsbruckKebo Lab OyPia SeleniusS-163 94 SpÃ ¥ngaLactanZinzndorfgasse 12A-8011 GrazMerck GesmbHZimbagasse 5A-1147 WienMerck (D)Frankfurter StraÃ e 250D-64293 DarmstadtKebo Lab OyIlkka SirÃ ©nNiittyrinne 7FIN-02270 EspooOy FF-Chemicals AbJuha NiskalaFIN-91200 Yli-IiRiedel-de HaÃ «nDr. H. GattnerAktiengesellschaftPostfach 100262D-30918 SeelzeTamro CorporationSakari BomanPL 11 (Rajatorpantie 41B)FIN-01641 VantaaYa-Kemia LtdTimo PostiKalliolanrinne 6FIN-00510 HelsinkiW. J. Rohrbeck's Nachf.Wehrgasse 18A-1052 WienW. Neuber's EnkelLinke Wienzeile 152A-1060 Wien